Case 5:19-cv-05778-JMY Document1 Filed 12/09/19 Page 1 of 42
CIVIL COVER SHEET

JS 44 (Rev. 06/17)

The JS 44 civil cover sheet and the information contained herein neither replace nor su
provided by local rules of court. This form, approved by the Judicial Conference of the

pplerpent the fling,

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

and service of pleadings or other papers as required by law, except as
nited States in September 1974, is required for the use of the Clerk of Court for the

 

I) Be eiNAndrew Saultz

1016 Hill Street

Phillipsburg, NJ 08865
(b) County of Residence of First Listed Plaintiff

(EXCEPT IN U.S. PLAINTIFF CASES) (

(c) Attorneys (/irm Name, Address, and Telephone Number)

Fredrick E. Charles, Esquire

441 Linden Street

Allentown, PA 18102

(610) 437-7064

REFENDAN Ss
ommonweal

NOTE:

Attomeys (Jf Known)

 

Strawberry Square, 16th Floor
Harrisburg, PA 17120

County of Residence of First Listed Defendant

1

of Pennsylvania, et al, City of Bethlehem, et al.

0 E. Church Street

Bethlehem, PA 18018
Dauphin

(IN U.S. PLAINTIFT) CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)

O 1 U.S. Government
Plaintiff
O 2 > U.S. Government

Defendant

IV. NATURE OF SUIT

a3

Federal Question

(U.S. Government Not a Party)

4 Diversity

(Indicate Citizenship of Parties in Item III)

(Place an “X"

 

“in One Box Only)

(For Diversity Cases Only)

Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Piace an “x” in One Box for Plaintiff

and One Box for Defendant)

PTF DEF PTF DEF
Citizen of This State al © 1 Incorporated or Principal Place o4 04
of Business In This State
Citizen of Another State (&2 1 2 Incorporated and Principal Place OS O85
of Business In Another State
Citizen or Subject ofa O 3 OO 3. Foreign Nation go6 O06

Foreign Country

Click here for: Nature o}

 

 

 

P Suit Code Descriptions.

 

 

a BANKRUPTCY
0) 422 Appeal 28 USC 158

28 USC 157

   

L CONTRACT : TORTS _ ee FORFEITURE/PENAL

110 Insurance PERSONAL INJURY PERSONAL INJURY — [7 625 Drug Related Seizure

0 120 Marine © 310 Airplane 0 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal

0 130 Miller Act © 315 Airplane Product Product Liability © 690 Other

0 140 Negotiable Instrument Liability 0 367 Health Care/

0 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical es a
& Enforcement of Judgment Slander Personal Injury 4 820 Copyrights

C151 Medicare Act © 330 Federal Employers’ Product Liability 0 830 Patent

1 152 Recovery of Defaulted Liability 1 368 Asbestos Personal

Student Loans
(Excludes Veterans)
153 Recovery of Overpayment
of Veteran's Benefits
160 Stockholders’ Suits
190 Other Contract
195 Contract Product Liability
196 Franchise

g0o00 Qa

© 340 Marine

© 345 Marine Product
Liability

© 350 Motor Vehicle

© 355 Motor Vehicle
Product Liability

© 360 Other Personal
Injury

0 362 Personal Injury -
Medical Malpractice

Injury Product
Liability

1 835 Patent - Abbreviated
New Drug Application

   

 

PERSONAL PROPERTY

O 840 ‘Trademark

 

O 370 Other Fraud

O 371 Truth in Lending

© 380 Other Personal
Property Damage

0 385 Property Damage
Product Liability

 

 

 

CIVIL RIGHTS

 

q
O 220 Foreclosure

© 230 Rent Lease & Ejectment
© 240 Torts to Land

© 245 Tort Product Liability
1 290 All Other Real Property

 

& 440 Other Civil Rights

0 441 Voting

6 442 Employment

6 443 Housing/
Accommodations

1 445 Amer. w/Disabilities -
Employment

© 446 Amer. w/Disabilities -
Other

7 448 Education

[PRISONER PETITIONS

 

Habeas Corpus:
© 463 Alien Detainee
© 510 Motions to Vacate
Sentence
O 530 General
O) $35 Death Penalty

 

© 710 Fair Labor Standards
Act

© 720 Labor/Management
Relations

© 740 Railway Labor Act

© 751 Family and Medical
Leave Act

© 790 Other Labor Litigation

O 791 Employee Retirement
Income Security Act

_IMMIGRATION

6 861 HIA (1395ff)

O) 862 Black Lung (923)

O 863 DIWC/DIWW (403(g))
O 864 SSID Title XVI

1 865 RSI (405(g))

 

FEDE)

oy UTS
0 87

0 Taxes (U.S. Plaintiff
or Defendant)

© 871 IRS—Third Party
26 USC 7609

    

 

Other:
© 540 Mandamus & Other
O $50 Civil Rights
0) 555 Prison Condition
1 560 Civil Detainee -
Conditions of
Confinement

© 462 Naturalization Application
© 465 Other Immigration
Actions

 

© 375 False Claims Act

4 376 Qui Tam (31 USC
3729%(a))

1 400 State Reapportionment

JG 410 Antitrust

© 430 Banks and Banking

© 450 Commerce

© 460 Deportation

© 470 Racketeer Influenced and
Corrupt Organizations

480 Consumer Credit

© 490 Cable/Sat TV

850 Securities/Commodities!
Exchange

890 Other Statutory Actions

© 891 Agricultural Acts

© 893 Environmental Matters

© 895 Freedom of Information
Act

1 896 Arbitration

© 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

950 Constitutionality of
State Statutes

 

V. ORIGIN (Place an “X" in
{1 Original
Proceeding

VI. CAUSE OF ACTION

VII. REQUESTED IN

12 Removed from
State Court

One Box Only)

a 3

 

Remanded from
Appellate Court

 

o4

O CHECK IF THIS IS A CLASS ACTION

Reinstated or
Reopened

DEMAND §

 

1 5 Transferred from
Another District
(specify)

Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes unless diversity):

42 U.S.C. 1983, 1988

Brief description of cause:

False Arrest, False Imprisonment, Malicious Prosecution, Due Process and 4th & 14th Amendment Violations

Transfer

6 Multidistrict
Litigation -

8 Multidistrict
Litigation -
Direct File

CHECK YES only if demanded in complaint:

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: MM Yes No
Vill. RELATED CASE(S
IF ANY ( ) (See instructions): weg = Ee
JUDGE a CKET NUMBER :
BI¢/19 SIGNATURE OF ATTORNEY OF RECORD
FOR OFFICE ‘USE ONLY
RECEIPT # AM APPLYING IFP JUDGE MAG. JUDGE

OUNT
Case 5:19-cv-05778-JMMTEDOGAHERISTREVEGOLRO09/19 Page 2 of 42

FOR THE EASTERN DISTRICT OF PENNSYLVANIA — DESIGNATION FORM to be used by counsel to indicate the category of the case for the purpose of
assignment to appropriate calendar.

Address of Plaintiff ____1016 Hill Street, Phillipsburg, New Jerrsey 08865:
Address of Defendant:__ Strawberry Square, 16" Floor, Harrisburg. Pennsylvania 17120

 

Place of Accident, Incident or Transaction: Northampton County, Pennsylvania
(Use Reverse Side For Additional Space)

 

Does this civil action involve a nongovernmental corporate party with any parent corporation and any publicly held corporation owning 10%
or more of its stock?
(Attach two copies of the Disclosure Statement Form in accordance with Fed. R. Civ. P. 7.1(a))

 

YesO No X
Does this case involve multidistrict litigation possibilities? Yesco NoX
RELATED CASE, IF ANY:
Case Number: Judge Date Terminated:

 

 

Civil cases are deemed related when yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year previously terminated action in this court?

YesO No xX

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit pending or within one year previously terminated
action in this court?

Yes No xX

3. Does this case involve the validity or infringement of a patent already in suit or any earlier numbered case pending or within one year previously

terminated action in this court? YesL] No xX

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights case filed by the same individual?

 

 

YesO No x
CIVIL: (Place ¢ in ONE CATEGORY ONLY)
A. Federal Question Cases: B. Diversity Jurisdiction Cases:
|. O Indemnity Contract, Marine Contract, and All Other Contracts 1. O Insurance Contract and Other Contracts
2. O FELA 2. O Airplane Personal Injury
3. O Jones Act-Personal Injury 3. O Assault, Defamation
4, O Antitrust 4. O Marine Personal Injury
5. O Patent 5. O Motor Vehicle Personal Injury
6. GO Labor-Management Relations 6. O Other Personal Injury (Please specify)
7. X Civil Rights 7. O Products Liability
8. O Habeas Corpus 8. O Products Liability — Asbestos
9. O Securities Act(s) Cases 9. O All other Diversity Cases
10.0 Social Security Review Cases (Please specify)
11.0 All other Federal Question Cases

(Please specify)

 

ARBITRATION CERTIFICATION
(Check Appropriate Category)
I, Fredrick E. Charles, Esquire , counsel of record do hereby certify:
(X) Pursuant to Local Civil Rule 53.2, Section 3(c)(2), that to the best of my knowledge and belief, the damages recoverable in this civil action case exceed the sum of
$150,000.00 exclusive of interest and costs;

(X) Relief other than monetary damages is sought. =
° Fret. Le LRA

DATE: __ 12/9/2019 Fredrick E. Charles, Esquire 25961
Attorney-at-Law Attorney 1.D.#
NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

I certify that, to my knowledge, the within case is not related to any case now pending or within one year previously terminated action in this court
except as noted above. Eid Ee
DATE: __ 12/9/2019 hel < ECharles, Esquire 25961
Attorney-at-Law Attorney I.D.#
CIV. 609 (5/2012)
Case 5:19-cv-05778-JMY Document1 Filed 12/09/19 Page 3 of 42

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

Robert Andrew Saultz,

Plaintiff ; CIVIL ACTION
Vv. :
Commonwealth of Pennsylvania, et al, . NO.
Defendants :

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. (_ )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. ( )

(ce) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special
management cases.) ( )

(f) Standard Management — Cases that do not fall into any one of the other tracks. (X)

 

 

IX ha Fhe YQ — Fredrick E. Charles, Esquire

 

Daté / Attorney-at-law Attorney for Plaintiffs
(610) 437-7064 (610) 838-0367 thecharleslawoffice@gmail.com
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02
Case 5:19-cv-05778-JMY Document1 Filed 12/09/19 Page 4 of 42

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBERT ANDREW SAULTZ, :
Plaintiff : NO.
vs. :
CIVIL ACTION

COMMONWEALTH OF PENNSYLVANIA
OFFICE OF ATTORNEY GENERAL. JOSH SHAPIRO
ATTORNEY GENERAL :

and : JURY TRIAL DEMANDED

ATTORNEY GENERAL JOSH SHAPIRO
Office of the Attorney General
and
SPECIAL AGENT ERIC J. BARLOW
Office of the Attorney General Office
and
CITY OF BETHLEHEM
and
ROBERT DONCHEZ, MAYOR
City of Bethlehem
and
MARK DiLUZIO, CHIEF OF POLICE
City of Bethlehem, Police Department
and
SERGEANT MICHAEL LEASER, Badge #392
City of Bethlehem Police Department
and
OFFICER DAWN HEUSER, Badge #439
City of Bethlehem Police Department
and
OFFICER/SERGEANT JOHN DOE
City of Bethlehem Police Department,
Defendants
Case 5:19-cv-05778-JMY Document1 Filed 12/09/19 Page 5 of 42

COMPLAINT

L JURISDICTION AND VENUE

1. The jurisdiction of this Court is invoked pursuant to 28 U.S.C.§§ 1331 and 1343
(1), (3) and (4).

2. This is an action for damages authorized by and/or arising under 42 U.S.C. §§
1983 and the Fourth and Fourteenth Amendments to the Constitution of the United States of
America.

3. The matter in controversy exceeds, exclusive of interest and costs, the sum of One
Hundred Fifty Thousand ($ 150,000.00) Dollars.

4, All conditions precedent to jurisdiction have occurred or been complied with.

5. State claims are brought pursuant to this Honorable Court’s supplemental
jurisdiction under 28 U.S.C. § 1367 (a).

6. Venue is proper in the Eastern District of Pennsylvania and pursuant to 28 U.S.C.
§ 1391. Plaintiff resided in the Eastern District of Pennsylvania and the alleged unlawful conduct
of Defendants, as set forth in this Complaint, which forms the legal basis of the Plaintiff's
claims/causes of action occurred within the Eastern District of Pennsylvania.
IL. PARTIES

7. Plaintiff Robert Andrew Saultz (hereinafter “Plaintiff’) is an adult individual
residing at 1016 Hill Street, Phillipsburg, New Jersey 08865.

8. Defendant Commonwealth of Pennsylvania, Office of the Attorney General is a
departmental agency within the Commonwealth of Pennsylvania, with an independently elected

Attorney General, licensed to prosecute criminal conduct and civil actions within the

-2-
Case 5:19-cv-05778-JMY Document1 Filed 12/09/19 Page 6 of 42

Commonwealth of Pennsylvania.

9. Defendant Josh Shapiro (hereinafter “Defendant Shapiro”), at all times relevant to
the within action, was elected and served as the Attorney General for the Commonwealth of
Pennsylvania with his principal office located at Strawberry Square, 16" Floor, Harrisburg,
Pennsylvania 17120.

10. As Attorney General for the Commonwealth of Pennsylvania, Defendant Shapiro
is an elected official of the Commonwealth, in direct supervision of the Office of the Attorney
General and of its sworn members and also of the selection of the supervisory personnel for the
Office of the Attorney General and, as such, is responsible for the formulation and
implementation of practices, policies, customs and procedures and for overseeing the day to day
operation and command of the Office of the Attorney General. At all times relevant to the within
action, Defendant Shapiro acted under color of state law.

11. Defendant Investigator Eric J. Barlow (hereinafter “Defendant Barlow”), at all
times relevant to the within action served as an investigator for the Office of the Attorney
General, Child Predator Section, with his principal office at Strawberry Square, 16" Floor,
Harrisburg, Pennsylvania 17120. At all times relevant to the within action, Defendant Barlow
acted under color of state law.

12. Defendant City of Bethlehem is a political subdivision of the Commonwealth of
Pennsylvania, situated within the Eastern District of Pennsylvania, with its address at 10 E.
Church Street, Bethlehem, Northampton County, Pennsylvania 18018. It is incorporated and exists
as a city of the Third Class under the laws of the Commonwealth of Pennsylvania and is

empowered to establish, regulate and control its police department for enforcement of laws

-3-
Case 5:19-cv-05778-JMY Document1 Filed 12/09/19 Page 7 of 42

within its jurisdiction and for the purpose of protecting and preserving the persons and property
within the jurisdiction of the City and owns, operates, manages, directs and controls the City of
Bethlehem.

13. Defendant Robert J. Donchez (hereinafter “Defendant Donchez”), at all times
relevant to the within action, was elected and served as Mayor of Defendant City of Bethlehem
and was responsible for supervising the actions of his supervisory/management level employees,
including the action of Chief of Police, the Bethlehem Police Department and its officers.

14. As Mayor, Defendant Donchez is an elected official of Defendant City of
Bethlehem, in direct supervision of the police department and its sworn members and also of the
selection of the supervisory personnel of the Bethlehem Police Department and, as such, is
responsible for the formulation and implementation of practices, policies, customs and
procedures and for overseeing the day to day operation and command of the police department.

15. | As Mayor, Defendant Donchez is responsible for promulgating and enforcing all
rules and regulations concerning the operation of the Bethlehem Police Department. He is further
responsible, by himself or through his agents, to investigate the alleged misconduct of police
officers, outside of the normal channel of investigation internal to the police department.

16.  Atall times relevant to the within action, Defendant Donchez acted within the
scope of his duties and authority, under color or title of state or municipal or public law or
ordinance and supervised or controlled one or more of Defendants named herein in their conduct
and actions or acted in concert with them in performance of their conduct or actions.

17. Defendant Mark DiLuzio, (hereinafter “Defendant DiLuzio”), at all times relevant

to the within action, served as Chief of Police for the City of Bethlehem Police Department,

-4.
Case 5:19-cv-05778-JMY Document1 Filed 12/09/19 Page 8 of 42

whose address was 10 E. Church Street, Bethlehem, Pennsylvania 18018.

18. = Atall times relevant to the within action, Defendant DiLuzio had policymaking
authority for the Police Department of Defendant City and was responsible for supervising the
actions of the police department and its officers.

19. As Chief of Police, Defendant DiLuzio was responsible for the formulation and/or
implementation of practices, policies, customs and procedures, control, assignment and discipline
of the officers of the Bethlehem Police Department.

20. As Chief of Police, Defendant DiLuzio was responsible for overseeing the day to
day operation of the police department and the command and control of all of its officers.

21. At all times relevant to the within action, Defendant DiLuzio was acting within
the scope of his duties and under the authority as Chief of Police and acted under color or title of
state or municipal public law or ordinance and supervised or controlled one or more of the
Defendants named herein in their conduct and actions or acted in concert with them in
performance of their conduct or actions.

22. Defendant DiLuzio had the ultimate authority for supervising and controlling
the officers of the Bethlehem Police Department.

23. Defendant Sergeant Michael Leaser, Badge No. 392, Bethlehem Police Officer,
(hereinafter “Defendant Leaser’’), is an adult individual who is currently serving in his capacity
as a sworn officer in the Bethlehem Police Department, 10 E. Church Street, Bethlehem,
Pennsylvania 18018. As a police officer, Defendant Leaser is entrusted with the power to enforce
laws of the Commonwealth of Pennsylvania. At all times relevant to the within action, Defendant

Leaser acted under color of state law.
Case 5:19-cv-05778-JMY Document1 Filed 12/09/19 Page 9 of 42

24. Defendant Officer Dawn Heuser, Badge No. 439, Bethlehem Police Officer,
(hereinafter “Defendant Heuser”), who is currently serving in her capacity as a sworn officer in
the Bethlehem Police Department, 10 E. Church Street, Bethlehem, Pennsylvania 18018. As a
police officer, Defendant Heuser is entrusted with the power to enforce laws of the
Commonwealth of Pennsylvania. At all times relevant to the within action, Defendant Heuser
acted under color of state law.

25. After good faith investigation, Plaintiff believes that Defendant Leaser is one of
the officers who initially stopped and arrested Plaintiff, however, in the event that Plaintiff is
incorrect, Plaintiff names Defendant John Doe, whose identity is currently unknown, as the
Sergeant/officer who initially stopped and placed Plaintiff under arrest for driving under the
influence. Once determined, the identity of said officer, if different than Leaser, will be
substituted for Defendant John Doe. At all times relevant to the within action, Defendant John
Doe acted under color of state law.

FACTS GIVING RISE TO CAUSE OF ACTION

26. Onor about December 10, 2017, Plaintiff, while driving home from work, was
communicating by electronic mail and telephone with an individual purporting to be a fourteen
(14) year old minor.

27. During the aforesaid conversations and correspondence, Plaintiff believed that the
individual with whom he was communicating was not a fourteen (14) year old minor and in fact
was an older individual who was engaged in role playing.

28. The individual communicating with Plaintiff requested that they meet at Hyatt

Place, 45 W. North Street, Bethlehem, Pennsylvania..

-6-
Case 5:19-cv-05778-JMY Document1 Filed 12/09/19 Page 10 of 42

29. Out of pure curiosity, Plaintiff agreed to meet the individual at the designated
location.

30. As Plaintiff approached the vicinity of the designated hotel, he terminated all
communication with the other individual and elected to proceed to drive home.

31. Atno time did Plaintiff stop, park or exit his vehicle and on the contrary,
continued on the path to his home.

32. The individual who purported to be the fourteen 14 year old minor who was
communicating with Plaintiff was in fact Defendant Barlow.

33. Defendant Barlow had made contact with Plaintiff in accordance with a
“sting” operation organized and monitored by Defendant Office of the Attorney General.

34. On the aforesaid date, Defendant Bethlehem Police Department, by and through
Defendants Leaser, Heuser or John Doe was assisting Defendant Attorney General’s Office in
coordinating and enforcing the aforesaid “sting” operation.

35. On the aforesaid date, Defendants Leaser, Heuser or John Doe were in full
uniform and positioned in their police vehicles in the vicinity of Hyatt Place in their police
vehicles.

36. On the aforesaid date, as Plaintiff attempted to drive home, Defendant Barlow
contacted Defendants Leaser, Heuser or John Doe.

37. On said date, Defendants Leaser, Heuser or John Doe and Barlow entered into
an agreement, understanding, plot, plan and conspiracy to arrest Plaintiff, even though Plaintiff
had committed no crime, had renounced any agreement to meet the person with whom he was

communicating, specifically Defendant Barlow and was driving to his home.

-7-
Case 5:19-cv-05778-JMY Document1 Filed 12/09/19 Page 11 of 42

38. Pursuant to the aforesaid conspiracy, Defendants Leaser, Heuser or John Doe
followed Plaintiff's vehicle as Plaintiff attempted to drive home.

39. Defendant Heuser initially stopped the Plaintiffs vehicle in the vicinity of the
intersection of New and Broad Streets, Bethlehem, Northampton County, Pennsylvania.

40. | Defendant Leaser or John Doe subsequently arrived at the location at which
Plaintiff was initially stopped by Defendant Heuser.

4l. Pursuant to the aforesaid conspiracy with Defendant Barlow, Defendants Leaser,
Heuser or John Doe initially gave Plaintiff a false reason for stopping his vehicle.

42. Defendants Leaser, Heuser or John Doe initially advised Plaintiff that a
vehicle matching the description of Plaintiff's vehicle had caused damage to several vehicles in
the vicinity of the aforesaid Hyatt Place .

43. Plaintiff advised Defendants Leaser and Heuser that he had not been involved in
any accident nor had his vehicle caused damage to any other vehicles and he invited both officers
to observe the outside of his vehicle for damage.

44. After observing no damage to Plaintiff's vehicle, Defendant Leaser or
Defendant John Doe stated that he smelled an odor of alcohol on Plaintiff's breath and ordered
Plaintiff out of the vehicle.

45. After Plaintiff exited his vehicle, Defendants Leaser, Heuser or John Doe
prevented Plaintiff from driving home, placed Plaintiff under arrest, handcuffed Plaintiff and
notified Defendant Barlow that Plaintiff was in their custody.

46. Pursuant to the aforesaid conspiracy, Defendant Barlow arrived at the arrest scene

prior to Plaintiff being transported to the Bethlehem Police Department.

-8-
Case 5:19-cv-05778-JMY Document1 Filed 12/09/19 Page 12 of 42

47. Pursuant to the aforesaid conspiracy, while at the scene of the initial arrest,
Defendant Barlow, without probable cause or a search warrant conducted a search of Plaintiff's
vehicle and seized Plaintiff's cell phone, which was located on the front seat of Plaintiff's vehicle
in a locked condition.

48. In accordance with the aforesaid conspiracy, Defendants Leaser, Heuser or
John Doe, after effectuating a formal arrest of Plaintiff for driving under the influence of alcohol,
subsequently transported Plaintiff. to Bethlehem Police Headquarters.

49, While Plaintiff was under arrest for Driving Under the Influence of Alcohol and
confined at the Bethlehem Police Headquarters, he was confronted by Defendant Barlow and
ordered to unlock his phone.

50. Defendant Barlow, without probable cause or a search warrant, seized Plaintiff's
cell phone and searched and examined its entire contents.

51. In accordance with the aforesaid conspiracy, while Plaintiff was confined
at Bethlehem Police Headquarters and under arrest for Driving Under the Influence, Defendant
Barlow filed criminal charges against Plaintiff including one count Unlawful Contact With A
Minor, one count Attempted Involuntary Deviate Sexual Intercourse and one count Criminal Use
of a Communication Facility.

52. In accordance with the aforesaid conspiracy, Defendants Leaser, Heuser or John
Doe did not formally file driving under the influence related charges against Plaintiff in
conjunction with the charges filed Defendant Barlow.

53. Subsequent to arresting Plaintiff for Driving Under the Influence, Defendant

Leaser or Defendant John Doe was asked by another Bethlehem Police officer how the officers

-9-
Case 5:19-cv-05778-JMY Document1 Filed 12/09/19 Page 13 of 42

were able to effectuate a stop to arrest Plaintiff.

54. Defendant Leaser or Defendant John Doe responded “I gave him the old
bullshit ruse to get him out of the car. It worked.”

55. Subsequent to Defendant Barlow’s filing criminal charges, bail was set in the
amount of two hundred thousand ($ 200,000.00) dollars and Plaintiff was transported to the
Northampton County Prison.

56. Plaintiff remained in Northampton County Prison for four (4) days, during which
time he failed to receive the proper medicine for his medical condition and during which time he
suffered great physical and mental pain and anguish.

57. Plaintiff's arrest was publicized in the media and Plaintiff's employer, upon
learning of Plaintiff's arrest, terminated Plaintiff's employment.

58. Plaintiff was subsequently released on bail and retained the legal services of Eric
K. Dowdle, Esquire (hereinafter “Attorney Dowdle”) to represent him on the criminal charges.

59. On January 31, 2018, Plaintiff and Attorney Dowdle appeared for a Preliminary
Hearing on the charges of: Unlawful Contact With a Minor, Criminal Attempt Involuntary
Deviate Sexual Intercourse and Criminal Use of Communication Facility before District
Magistrate Roy A. Manwaring.

60. At the Preliminary Hearing, Defendant Office of the Attorney General was
represented by Assistant Attorney General Michelle A. Laucella (hereinafter ““A.A.G. Laucella”).

61. Prior the Preliminary Hearing Defendant Office of Attorney General added a
fourth charge of Criminal Attempt Statutory Sexual Assault.

62. During the aforesaid Preliminary Hearing Defendant Barlow proffered false and

-10-
Case 5:19-cv-05778-JMY Document1 Filed 12/09/19 Page 14 of 42

perjured testimony concerning the circumstances surrounding his arrest of Plaintiff.

63. Defendant Barlow further falsely testified that he had examined Plaintiff's phone
at the scene of Plaintiffs initial arrest for Driving Under the Influence prior to Plaintiff's being
transported to the Bethlehem Police Station.

64. Contrary to Defendant Barlow’s perjured testimony, Plaintiff's cell phone
remained locked while at the arrest scene and was illegally seized and examined by Defendant
Barlow while Plaintiff was at Police Headquarters, under arrest for Driving Under the Influence.

65. At the close of the Preliminary Hearing, the District Magistrate, sua sponte, raised
the issue of entrapment concerning Defendant Barlow’s testimony, however, as a result of
Defendant Barlow’s perjured testimony, all charges were bound over for court.

66. On April 12 , 2018, Plaintiff appeared in the Court of Common Pleas of
Northampton County for his formal arraignment, at which time, Defendant Office of Attorney
General added a fifth charge of Criminal Attempt Indecent Assault..

67. On or about June, 2018, the disposition of Plaintiff's criminal charges was
scheduled before the Honorable Jennifer R. Sletvold, Judge of the Court of Common Pleas of
Northampton County.

68. Prior to the disposition of Plaintiff's charges, A.A.G. Laucella, in the presence of
Defense Counsel Dowdle, advised Judge Sletvold that she had not previously worked with
Defendant Barlow and that she feared that if she called him as a witness in court, he would offer
perjured testimony before the Court.

69. A.A.G. Laucella further advised Judge Sletvold, in the presence of Defense

Counsel Dowdle, that, as a result of her fears concerning Defendant Barlow’s dishonesty and in

-[1-
Case 5:19-cv-05778-JMY Document1 Filed 12/09/19 Page 15 of 42

order to prevent any perjured testimony from being presented to the Court, she intended to
dismiss/nolle pros all charges against Plaintiff.

70. In accordance with her representation to Judge Sletvold and on behalf of
Defendant Commonwealth of Pennsylvania, A.A.G. Laucella entered a formal nolle pros with the
Court and dismissed all criminal charges against Plaintiff.

71. Plaintiff avers that Defendant Barlow had a history and reputation of presenting
false evidence and perjured testimony in order to secure convictions concerning the “sting”
operations conducted throughout the Commonwealth by Defendant Office of the Attorney
General and Defendant Shapiro and A.A.G. Laucella knew or should have known of Defendant
Barlow’s reputation, conduct and propensity for providing false and perjured testimony.

72, Asaresult of the Defendants’ above-described conduct, Plaintiff has suffered and
continues to suffer severe and debilitating emotional distress, great physical pain, including
headaches and emotional pain, embarrassment, humiliation, feelings of worthlessness, sadness,
anger and inability to sleep.

73. As a result of Defendants’ above-described conduct, was terminated from his
prior employment and has been unable to obtain suitable comparable employment.

74. | Asaresult of Defendants’ above-described conduct, Plaintiff has suffered the loss
of his reputation within his social and familiar community.

75. | Asaresult of Defendants’ above-described conduct, Plaintiff has suffered great

financial loss, including loss of pension, related benefits and loss of current and future earnings.

-12-
Case 5:19-cv-05778-JMY Document1 Filed 12/09/19 Page 16 of 42

COUNT I
PLAINTIFF VS. ALL DEFENDANTS

VIOLATION OF 42 U.S.C. § 1983
FALSE ARREST

76. Plaintiff hereby incorporates by reference the allegations in Paragraphs 1 through
75 as though the same were more fully set forth at length herein.

77.  Atall times relevant to the within action, Defendants acted under the color of
state law and deprived Plaintiff of his federal constitutional rights.

78. Defendants Leaser, Heuser or John Doe and Barlow falsely, maliciously,
without probable cause, legal justification and privilege of arrest, placed Plaintiff under arrest for
Driving Under the Influence of Alcohol.

79. Defendants Leaser, Heuser or John Doe and Barlow falsely, maliciously, without
probable cause, legal justification and privilege of arrest, placed Plaintiff under arrest for
Unlawful Contact With a Minor, Attempted Involuntary Deviate Sexual Intercourse and Criminal
Use of a Communication Facility, Criminal Attempt Statutory Sexual Assault and Criminal
Attempt Indecent Assault.

80. Asaresult of Defendants Leaser’s, Heuser’s, John Doe’s and Barlow’s above-
described conduct, Defendants continued to prosecute Plaintiff on the charge of Driving Under
the Influence from the location of the initial stop and arrest through Plaintiff's being transported
to and confined at the Bethlehem Police Headquarters.

81. | Defendants continued to prosecute Plaintiff on the additional false charges of
Unlawful Contact With a Minor, Criminal Attempted Involuntary Deviate Sexual Intercourse,

Criminal Use of a Communication Facility, Criminal Attempt Statutory Sexual Assault and

-13-
Case 5:19-cv-05778-JMY Document1 Filed 12/09/19 Page 17 of 42

Criminal Attempt Indecent Assault until such time that the false charges were dismissed by a
nolle prosse entered by A.A.G. Laucella.

82. The conduct of Defendants Leaser, Heuser or John Doe and Barlow, in
subjecting Plaintiff to the false arrest on all of the aforesaid charges, was accepted, approved,
condoned, acquiesced to, adopted and participated in by all Defendants and their policymakers,
supervisors and management level employees, who, at all times acted under color of state law.

83. Defendants’ conduct violated Plaintiff's rights, privileges and immunities secured
by the Fourth and Fourteenth Amendments to the United States Constitution and the applicable
statutes and case law therein.

84. As adirect and proximate result of the conduct, acts and omissions of all
Defendants, Plaintiff sustained damage and injuries more fully set forth herein.

WHEREFORE, Plaintiff, Robert Andrew Saultz, respectfully requests that this
Honorable Court enter judgment in his favor and against the Defendants in the amount of all
damages, including compensatory damages, punitive damages against individual Defendants,
interest, injunctive relief, attorney’s fees and costs under 42 U.S.C. § 1988 and such other relief
that this Honorable Court deems just and reasonable.

COUNT II
PLAINTIFF VS. ALL DEFENDANTS
VIOLATION OF 42 U.S.C. § 1983
FALSE IMPRISONMENT
85. Plaintiff hereby incorporates by reference the allegations in Paragraphs 1 through

84 as though the same were more fully set forth at length herein.

86. Defendants Leaser, Heuser or John Doe and Barlow, while acting under the

-14-
Case 5:19-cv-05778-JMY Document1 Filed 12/09/19 Page 18 of 42

color of state law and as agents, servants and employees of Defendants and their policymakers and
supervisory/management level employees, without probable cause, proper warrants, proper
complaint or legal justification arrested and took Plaintiff into custody and further deprived
Plaintiff of his liberty by confining Plaintiff in a police vehicle, at police headquarters and by
incarcerating Plaintiff in the Northampton County Prison.

87. | Defendants Leaser, Heuser or John Doe and Barlow lacked probable cause to
arrest Plaintiff on any criminal charges and Plaintiff's arrest was illegal.

88. After falsely arresting Plaintiff, Defendants Leaser, Heuser or John Doe and
Barlow orchestrated Plaintiff's initial detention at Bethlehem Police Headquarters for the false
charge of Driving Under the Influence and Plaintiffs subsequent incarceration in the
Northampton County Prison on the charges filed by Defendant Barlow.

89. | Defendants Leaser, Heuser or John Doe and Barlow arrested Plaintiff, deprived
Plaintiff of his liberty and took Plaintiff into custody initially on the false charge of Driving Under
the Influence despite the lack of probable cause necessary to assert any official privilege to stop,
detain or imprison Plaintiff.

90. Defendants Leaser, Heuser or John Doe and Barlow, further deprived Plaintiff
of his liberty and took Plaintiff into custody on the false charges of Unlawful Contact with a
Minor, Attempted Involuntary Deviate Sexual Intercourse, Criminal Use of a Communication
Facility, Criminal Attempt Statutory Sexual Assault and Criminal Attempt to Indecent Assault
despite the lack of probable cause necessary to assert any official privilege to stop, detain or
imprison Plaintiff.

91. Defendants Leaser’s, Heuser’s or John Doe’s and Barlow’s arrest, detention

-15-
Case 5:19-cv-05778-JMY Document 1 Filed 12/09/19 Page 19 of 42

and confinement of Plaintiff was unjustified and for their own malicious purposes.

92. Defendants Leaser, Heuser or John Doe and Barlow did not arrest, confine and
imprison Plaintiff for a legitimate law enforcement purpose, but rather said arrest was a direct and
proximate result of the aforesaid conspiracy between Defendants Leaser, Heuser or John Doe and
Barlow and Defendant Barlow’s improper, negligent, reckless and unprofessional desire to
effectuate an arrest and conviction pursuant to the aforesaid “sting” operations of Defendant
Office of the Attorney General.

93. Defendants’ illegal and unjustified arrest of Plaintiff occurred on December 10,
2017 and was followed by an illegal and improper prosecution by Defendants, until the charges
were terminated in Plaintiff's favor and dismissed by the Court of jurisdiction on or about June,
2018.

94. As aresult of the conduct of Defendants as set forth above, Plaintiff was detained
in the Bethlehem Police Headquarters and incarcerated in the Northampton County Prison from
December 10, 2017 to December 14, 2017

95. The above-described conduct of Defendants Leaser, Heuser or John Doe and
Barlow constitutes a false imprisonment of Plaintiff, which resulted in the Plaintiff sustaining the
damages and injuries set forth herein.

96. The conduct of Defendants Leaser, Heuser or John Doe and Barlow, in
subjecting Plaintiff to false imprisonment, was accepted, approved, condoned, acquiesced to,
adopted and participated in by Defendants, their policymakers and their supervisory/management
level employees.

97. Atall times relevant to the within action, Defendants, their agents, policymakers

-16-
Case 5:19-cv-05778-JMY Document1 Filed 12/09/19 Page 20 of 42

and supervisory/management level employees acted under color of state law and deprived Plaintiff
of his federal constitutional rights.

98. Defendants, therefore, are liable to Plaintiff for false imprisonment.

99. Defendants conduct violated Plaintiff’s rights, privileges and immunities as
secured by the Fourth and Fourteenth Amendments to the United States Constitution and the
applicable statutes and case law therein.

WHEREFORE, Plaintiff Robert Andrew Saultz, respectfully requests that this
Honorable Court enter judgment in his favor and against the Defendants in the amount of all
damages, including compensatory damages, punitive damages against individual Defendants,
interest, injunctive relief, attorney’s fees and costs under 42 U.S.C. § 1988 and such other relief
that this Honorable Court deems just and reasonable.

COUNT Ill
PLAINTIFF VS. ALL DEFENDANTS
VIOLATION OF 42 U.S.C. § 1983
MALICIOUS PROSECUTION

100. Plaintiff hereby incorporates by reference the allegations in Paragraphs 1 through
99 as though the same were more fully set forth at length herein.

101. Defendants, by and through their agents, servants, workmen and employees,
specifically Defendants Leaser, Heuser or John Doe and Barlow, acting under the color of state
law, initially arrested Plaintiff on the false charge of Driving Under the Influence and
subsequently instituted criminal charges against Plaintiff, including Unlawful Contact with a

Minor, Attempted Involuntary Deviate Sexual Intercourse and Criminal Use of a Communication

Facility, Criminal Attempt Statutory Sexual Assault and Criminal Attempt Indecent Assault.

-17-
Case 5:19-cv-05778-JMY Document1 Filed 12/09/19 Page 21 of 42

102. Defendants, by and through Defendants Leaser, Heuser or John Doe and
Barlow, after initially arresting Plaintiff on the false charge of Driving Under the Influence and
subsequently arresting Plaintiff on the charges filed by Defendant Barlow, further orchestrated
the setting of bail at the preliminary arraignment in the amount of Two Hundred Thousand ($
200,000.00) Dollars to ensure Plaintiff's incarceration.

103. Neither Defendants Shapiro, Donchez or DiLuzio nor any policymakers or
supervisory/management level employees of Defendants intervened to free Plaintiff from his
initial false arrest and incarceration at the Bethlehem Police Headquarters for Driving Under the
Influence nor did they intervene to allow a bail reduction or to dismiss the false charges filed
against Plaintiff by Defendant Barlow and to relieve Plaintiff of the hardship of having to defend
against the prosecution of said charges by the Defendants.

104. Defendants lacked probable cause for arresting Plaintiff on the charge of Driving
While Under the Influence and for the filing of all charges against Plaintiff, for continuing to
prosecute Plaintiff on said illegal and false charges and for subjecting Plaintiff to the criminal
justice system.

105. As aresult of the Defendants’ actions, Plaintiff was forced to expend funds to
make bail and to secure his liberty, which had been wrongfully and illegally deprived by
Defendants and to secure legal representation.

106. As aresult of Defendants’ actions, Plaintiff had to appear before a magistrate
district justice for a preliminary hearing on the false charges brought by Defendant Barlow.

107. Defendants Leaser, Heuser or John Doe and Barlow acted maliciously in initially

arresting Plaintiff on the false charge of Driving Under the Influence and continuing to prosecute

-18-
Case 5:19-cv-05778-JMY Document1 Filed 12/09/19 Page 22 of 42

Plaintiff on the charges brought by Defendant Barlow and their actions were for a purpose other
than bringing Plaintiff to justice.

108. Defendants acted with ill will or spite in that said Defendants lacked the belief
in the propriety in the arrest and prosecution of Plaintiff on the aforesaid charges.

109. Defendants Leaser, Heuser or John Doe and Barlow knew or should have known
from the outset that the charges against Plaintiff were without probable cause and that there was
insufficient evidence to sustain the criminal charges against Plaintiff.

110. Defendants Leaser, Heuser or John Doe and Barlow knowingly ignored
overwhelming exculpatory evidence, thereby providing false information to the prosecutor/
Assistant Attorney General in order to insure that criminal charges were filed against Plaintiff.

111. Defendants Leaser, Heuser or John Doe and Barlow acted with an overzealous
desire to arrest Plaintiff on said charges and/or with blindness and intentional avoidance of the
evidence of Plaintiffs innocence on said charges

112. Defendants Leaser, Heuser or John Doe and Barlow knowingly provided false
information to the prosecutor/Assistant Attorney General in order to assure that criminal charges
were filed against Plaintiff.

113. Defendants Leaser, Heuser or John Doe and Barlow knowing of Plaintiff's
innocence intentionally lied to Plaintiff concerning the reason for the initial stop and Plaintiff's
arrest for Driving Under the Influence was pursuant to a long-standing “bullshit ruse” regularly
implemented by members of Defendant City of Bethlehem’s Police Department.

114. Defendants’ Leaser, Heuser or John Doe stop and arrest of Plaintiff for

Driving Under the Influence was for malicious purposes and the result of their aforesaid

-]9-
Case 5:19-cv-05778-JMY Document1 Filed 12/09/19 Page 23 of 42

conspiracy with Defendant Barlow.

115. Defendants Leaser, Heuser or John Doe and Barlow’s’ arrest of Plaintiff on all
charges, including Driving Under the Influence and the charges filed by Defendant Barlow was
without probable cause and illegal and formed a basis for Plaintiff’s custodial confinement and
the deprivation of his liberty.

116. Pursuant to the aforesaid conspiracy, the charge of Driving Under the Influence
against Plaintiff was terminated in Plaintiff's favor by Defendants Leaser, Heuser or John Doe
electing not to file formal criminal charges with the District Magistrate.

117. The criminal proceedings against Plaintiff on the charges of Unlawful Contact
With a Minor, Criminal Attempt Involuntary Deviate Sexual Intercourse, Criminal Use of a
Communication Facility, Criminal Attempt Statutory Sexual Assault and Criminal Attempt
Indecent Assault were terminated and ended in Plaintiffs favor by a nolle prosse dismissal of all
charges entered before the Court by A.A.G. Laucella.

118. The conduct of Defendants Leaser, Heuser or John Doe and Barlow in
subjecting Plaintiff to malicious prosecution, was accepted, approved, condoned, acquiesced to,
adopted and participated in by Defendants, their policymakers and supervisory/management level
employees.

119. Defendants are therefore liable to Plaintiff for malicious prosecution.

120. Defendants conduct violated Plaintiff's rights, privileges and immunities as
secured by the Fourth and Fourteenth Amendments to the United States Constitution and the
applicable statutes and case law therein.

WHEREFORE, Plaintiff Robert Andrew Saultz, respectfully requests that this

-20-
Case 5:19-cv-05778-JMY Document1 Filed 12/09/19 Page 24 of 42

Honorable Court enter judgment in his favor and against the Defendants in the amount of all
damages, including compensatory damages, punitive damages against individual Defendants,
interest, injunctive relief, attorney’s fees and costs under 42 U.S.C. § 1988 and such other relief
that this Honorable Court deems just and reasonable.

COUNT IV

PLAINTIFF VS. DEFENDANTS LEASER, HEUSER, OR
JOHN DOE AND BARLOW

42 U.S.C. § 1983 - CONSPIRACY

 

121. Plaintiff hereby incorporates by reference the allegations in Paragraphs 1
through 120 as though the same were more fully set forth at length herein.

122. Defendants Leaser, Heuser or John Doe and Barlow initially entered into an
agreement, understanding, plot, plan and conspiracy that they would initially stop and arrest
Plaintiff on the false charge of Driving Under the Influence, enable Defendant Barlow to
illegally search and seize Plaintiff's cell phone and to effectuate the additional charges brought
by Defendant Barlow for which Plaintiff was incarcerated in the Northampton County Prison.

123. Defendants Leaser, Heuser or John Doe took an overt act in furtherance of the
aforesaid conspiracy by stopping Plaintiff, providing false reasons for the initial stop, by arresting
Plaintiff on the false charge of Driving Under the Influence, by enabling Defendant Barlow to
seize Plaintiff's cell phone without probable cause or a search warrant at the arrest scene and by
enabling Defendant Barlow’s subsequent illegal search and seizure of Plaintiff's cell phone at
police headquarters, after which Defendant Barlow filed the additional false charges more fully
described above.

124. Defendants Leaser, Heuser or John Doe and Barlow acting under color of state

-21-
Case 5:19-cv-05778-JMY Document 1 Filed 12/09/19 Page 25 of 42

law, including but not limited to color of any statute, ordinance, regulation, custom or usage and
motivated by prejudice against Plaintiff, conspired with each other for the purpose of impeding,
obstructing, hindering and defeating the due course of justice and with the intent to deny and
deprive Plaintiff of his well established Fourth and Fourteenth Amendment rights and Defendants
condoned, acquiesced to, adopted and participated in the unlawful conduct of above individually
named Defendants.

125. Defendants Leaser, Heuser or John Doe and Barlow, acting in combination with
each other, entered an agreement or understanding among all or between any of the Defendants to
plot, plan or conspire to carry out the alleged chain of events and overt acts, as set forth above,
thereby causing Plaintiff to suffer and sustain deprivations, injuries and special damages as more
fully set forth herein.

126. Atall times relevant to the within action, Defendant Commonwealth of
Pennsylvania, Office of Attorney General, Defendant Shapiro, Defendant City of Bethlehem,
Defendant Donchez and Defendant DiLuzio and their supervisory/management level employees
acted under color of state law and acquiesced to, condoned, adopted and participated in the
unlawful conduct of Defendants, Leaser, Heuser or John Doe and Barlow

WHEREFORE, Plaintiff, Robert Andrew Saultz, respectfully requests that this Honorable
Court enter judgment in his favor and against the Defendants in the amount of all damages,
including compensatory damages, punitive damages against individual Defendants, interest,
injunctive relief, attorney’s fees and costs under 42 U.S.C. § 1988 and such other relief that this

Honorable Court deems just and reasonable.

-22-
Case 5:19-cv-05778-JMY Document1 Filed 12/09/19 Page 26 of 42

COUNT V
PLAINTIFF VS. ALL DEFENDANTS
VIOLATION OF 42 U.S.C. § 1983, 1988
DUE PROCESS VIOLATIONS

127. Plaintiff hereby incorporates by reference the allegations in Paragraphs | through
126 as though the same were more fully set forth at length herein.

128. Plaintiff's right to be free from false arrest, false imprisonment, malicious
prosecution and the damages and injuries related thereto is fundamental under the United States
Constitution including the Fourth and Fourteenth Amendments.

129. The conduct of Defendants Leaser, Heuser or John Doe and Barlow was willful,
reckless, grossly negligent and deliberately indifferent to the life and safety of Plaintiff.

130. The conduct of Defendants Leaser, Heuser or John Doe and Barlow constitutes
a violation of the Fourth and Fourteenth Amendments to the United States Constitution and to the
Plaintiff's right to personal security, to life and liberty and to be free from arbitrary, reckless and
punitive government action which shocks the conscience.

131. Plaintiff had a right and a liberty interest in his good name, reputation, honor and
integrity without having the same being damaged as a direct result of the illegal conduct of
Defendants.

132. The actions of Defendants permanently damaged Plaintiff's good name and
reputation and adversely impacted and destroyed his professional career and his ability to prepare
for and pursue his chosen profession.

133. Plaintiff had a right, property interest and legitimate claim in the full completion

of his chosen profession and in the financial, medical and other benefits which would accrue

-23-
Case 5:19-cv-05778-JMY Document1 Filed 12/09/19 Page 27 of 42

therefrom.

134. Plaintiff cannot be deprived of his liberty interest without due process of law.

135. Plaintiff cannot be deprived of his property interest without due process of law.

136. Asa direct and proximate result of the above-described conduct of Defendants
Leaser, Heuser or John Doe and Barlow, Plaintiff sustained grievous injuries.

137. The actions of Defendants Leaser, Heuser or John Doe and Barlow were
willful, wanton, malicious, oppressive and unjustified.

138. The actions of Defendants Leaser, Heuser or John Doe and Barlow were
accepted, acquiesced to, condoned, adopted, ratified and participated in by Defendants, their
policymakers, agents, and supervisory/management level employees, who, at all times, acted
under color of state law.

139. Defendants have deprived Plaintiff of both substantive and procedural due process
by engaging in the above-described illegal conduct.

140. Defendants’ conduct further violated Plaintiff's rights, privileges and immunities
as secured by the Fourteenth Amendment to the United States Constitution and the applicable
statutes therein.

141. Asaresult of the action of the Defendants, as set forth above Plaintiff is entitled
to punitive damages and attorney’s fees and costs pursuant to 42 U.S.C. § 1988.

WHEREFORE, Plaintiff Robert Andrew Saultz, respectfully requests that this
Honorable Court enter judgment in his favor and against the Defendants in the amount of all
damages, including compensatory damages, punitive damages against individual Defendants,

interest, injunctive relief, attorney’s fees and costs under 42 U.S.C. § 1988 and such other relief

-24-
Case 5:19-cv-05778-JMY Document1 Filed 12/09/19 Page 28 of 42

that this Honorable Court deems just and reasonable.

COUNT VI
PLAINTIFFS VS . DEFENDANTS SHAPIRO, DONCHEZ AND DiLUZIO

VIOLATION OF 42 U.S.C. § 1983
SUPERVISORY LIABILITY

 

142. Plaintiff hereby incorporates by reference the allegations in Paragraphs 1 through
141 as though the same were more fully set forth at length herein.

143. Defendants Shapiro, Donchez and DiLuzio, their policymakers and their
supervisors, acted in a supervisory or management capacity under circumstances and during the
period when their subordinates, Defendants Leaser, Heuser or John Doe and Barlow, violated the
rights of the Plaintiff.

144. Defendant Shapiro, and his supervisory/management level employees knew or
should have known of Defendant Barlow’s reputation and propensity for engaging in false arrests,
providing false information and providing perjured testimony in order to effectuate arrests and
convictions on the “sting” operations being conducted by Defendant Office of the Attorney
General.

145. Defendants Donchez, DiLuzio and their supervisory/management level employees
knew or should have known of the longstanding policy and custom of providing false information
and “bullshit ruses” to effectuate illegal stops and arrests by the officers of the Bethlehem Police
Department including Defendants Leaser, Heuser or John Doe.

146.  Atall times, the actions of Defendants Leaser, Heuser or John Doe and Barlow
were accepted, approved, condoned and acquiesced to by the Defendants Shapiro, Donchez and

DiLuzio who acted under color of state law in a management or supervisory capacity for

-25-
Case 5:19-cv-05778-JMY Document 1 Filed 12/09/19 Page 29 of 42

Defendants Commonwealth of Pennsylvania Office of Attorney General and City of Bethlehem,
Bethlehem Police Department.

147. Defendants Shapiro, Donchez, DiLuzio and the decision makers and the
supervisory/management level employees of the Defendants Commonwealth of Pennsylvania
Office of Attorney General and City of Bethlehem, Bethlehem Police Department, directed the
conduct which resulted in the violation of the federal rights of the Plaintiff as alleged or had actual
knowledge of the violation of said federal rights by the subordinate defendant and accepted,
approved, condoned and acquiesced in said violations.

148. Defendants Shapiro, Donchez and DiLuzio and their supervisors acted with
deliberate indifference to the consequences, established and maintained policies, practice or
custom which directly caused the violation of the civil rights of Plaintiff or failed to maintain or
enforce a policy under circumstances wherein one or more policies or regulations were necessary
to protect the rights of Plaintiff and other citizens.

149. The supervisory Defendants had specific knowledge of the unconstitutional
conduct of Defendants Leaser, Heuser or John Doe and Barlow and intentionally acquiesced in
this conduct by failing to establish proper procedures or by failing to adequately train and
supervise Defendants Leaser, Heuser or John Doe and Barlow and other employees under their
supervision.

150. The conduct of the supervisory Defendants was a proximate cause of the injuries
and damages suffered by Plaintiff, as set forth herein and said Defendants’ failure to train or
supervise Defendant Leaser, Heuser or John Doe and Barlow caused Plaintiff to be deprived of his

civil rights and as such, said supervisory Defendants are personally liable for all damages and

-26-
Case 5:19-cv-05778-JMY Document1 Filed 12/09/19 Page 30 of 42

injuries to Plaintiff.

151. The illegal and improper actions of Defendants Leaser, Heuser or John Doe
and Barlow were a direct result of their lack of proper training and supervision by Defendants
Shapiro, Donchez and DiLuzio, their policymakers and supervisory/management level employees
of Defendant Commonwealth of Pennsylvania, Office of Attorney General and Defendant City of
Bethlehem.

152. Asa further result of the aforesaid deficient supervision of Defendants Leaser,
Heuser or John Doe and Barlow by Defendants Shapiro, Donchez and DiLuzio their policymakers
and supervisory/management level employees, Plaintiff suffered the damages set forth herein.

WHEREFORE, Plaintiff Robert Andrew Saultz, respectfully request that this
Honorable Court enter judgment in their favor and against the Defendants in the amount of all
damages, including compensatory damages, punitive damages against individual Defendants,
interest, injunctive relief, attorney’s fees and costs under 42 U.S.C. § 1988 and such other relief
that this Honorable Court deems just and reasonable.
COUNT VII
PLAINTIFF VS. DEFENDANT CITY OF BETHLEHEM
VIOLATION OF 42 U.S.C. § 1983
MUNICIPAL LIABILITY

153. Plaintiff hereby incorporates by reference the allegations in Paragraphs 1 through
152 as though the same were more fully set forth at length herein.

154. Prior to December 10, 2017, Defendant City of Bethlehem and its police

department developed and maintained policies or customs exhibiting deliberate indifference to the

constitutional rights of persons within the Commonwealth of Pennsylvania, which caused the

-27-
Case 5:19-cv-05778-JMY Document 1 Filed 12/09/19 Page 31 of 42

violation of the rights of the Plaintiff.

155. Prior to December 10, 2017, it was a policy and custom of Defendant City to have
its police officers engaging in false stops and “ruses” in order to effectuate arrests and violate the
constitutional rights of citizens.

156. On December 10, 2017, pursuant to Defendant City’s policy and custom,
Defendant Leaser or Defendant John Doe lied to and orchestrated what was termed a “bullshit
ruse” upon Plaintiff, in order to effectuate a false arrest, false imprisonment and malicious
prosecution of Plaintiff on the charge of Driving Under the Influence and the subsequent charges
filed by Defendant Barlow which were nolle prossed in June, 2018.

157. Prior to December 10, 2017, it was the policy and custom of Defendant City of
Bethlehem to inadequately interview and screen during the hiring process for its police officers
and to inadequately train, re-train and supervise its police officers, including Defendants Leaser,
Heuser or John Doe.

158. The failure of Defendant City of Bethlehem to properly interview, screen, train,
re-train and supervise its police officers resulted in its failure to adequately discourage and prevent
constitutional and civil rights violations on the part of its police force, including Defendants
Leaser, Heuser or John Doe.

159. Defendant City of Bethlehem did not mandate adequate or appropriate service
training of its police officers, including those who were known in the past to have engaged in
police misconduct, civil and constitutional rights violations and actions which posed a risk to the
safety and well-being of the citizens of the Commonwealth of Pennsylvania.

160. Defendant City of Bethlehem further failed to mandate adequate or appropriate

-28-
Case 5:19-cv-05778-JMY Document1 Filed 12/09/19 Page 32 of 42

in-service training or discipline to those officers who were known to encourage or tolerate the
aforesaid misconduct, including Defendants Leaser, Heuser or John Doe.

161. Defendant City of Bethlehem failed to provide proper training to its police
officers concerning the proper investigation of crimes and in protecting the constitutional rights of
citizens, such as Plaintiff.

162. The actions and conduct of Defendants Leaser, Heuser or John Doe in the within
matter were caused by a policy, practice and custom of the Defendant City of Bethlehem of
failing, with deliberate indifference, to supervise and properly train its police officers in proper
investigation techniques which protect the constitutional rights of citizens, such as Plaintiff.

163. Defendant City of Bethlehem has failed to properly discipline defendant
officers and other officers in the police department in cases involving improper tactics, “ruses”
and in violating the constitutional rights of citizens which has resulted in the false arrest, false
imprisonment and malicious prosecution of citizens of the Commonwealth of Pennsylvania
without probable cause and/or consent.

164. Defendant City of Bethlehem maintained a grossly, systemically deficient
process of review of police misconduct, including abuse of police powers or violations of citizens’
rights by police officers.

165. Defendant City of Bethlehem has failed to identify instances of abusive
police powers or violations of citizens’ rights by police officers or to discipline, more closely
supervise or re-train officers who abuse their police powers or violate citizens’ rights, including
Defendants Leaser, Heuser or John Doe.

166. The lack of meaningful investigation, supervision and discipline of officers

-29-
Case 5:19-cv-05778-JMY Document1 Filed 12/09/19 Page 33 of 42

accused of misconduct was a custom so deeply ingrained as to constitute the actual policy of
Defendant City of Bethlehem.

167. Defendant City of Bethlehem was deliberately indifferent to the need for a
system of discipline that insured consistent and certain punishment for police officers who
violated the rights of citizens or departmental directives.

168. Defendant City of Bethlehem failed to devote adequate staff and resources to
litigating officer appeals of disciplinary decisions imparted by police supervisors/management.

169. Defendant City of Bethlehem failed to adequately train its staff or otherwise
provide them with training and support to litigate officer appeals of disciplinary decisions by
police supervisors/management.

170. Defendant City of Bethlehem failed to insure timely investigations, disciplinary
proceedings, disciplinary decisions and hearings on appeals of the disciplinary decisions of police
supervisors/management.

171. Defendant City of Bethlehem failed to insure that its staff was prepared to
litigate officer appeals of supervisory disciplinary decisions.

172. The lack of a system of discipline that insured consistent and certain
punishment for those police officers who violated the rights of citizens or Departmental directives
was a custom so deeply ingrained as to constitute the actual policy of the Defendant City of
Bethlehem.

173. The foregoing acts, omissions, systemic deficiencies, custom and deliberate
indifference, caused police officers, including Defendants Leaser, Heuser or John Doe to believe

that misconduct, including the violation of citizens’ rights, would not be promptly punished and

-30-
Case 5:19-cv-05778-JMY Document1 Filed 12/09/19 Page 34 of 42

that any punishment or discipline imposed would be delayed for years and ultimately overturned,
with the foreseeable result that officers, including Defendants Leaser, Heuser or John Doe
believed that they could violate the rights of citizens, like Plaintiff, with impunity.

174. The foregoing acts, omissions, systemic deficiencies, custom and deliberate
indifference, caused police officers, including Defendants Leaser, Heuser or John Doe to believe
that misconduct, including the violations of citizens’ rights, would not be meaningfully
investigated or that no meaningful sanctions, punishment or discipline would be imposed, with
the foreseeable result that officers, including Defendants Leaser, Heuser or John Doe believed that
they could violate the rights of citizens, like Plaintiff, with impunity.

175. Defendant City of Bethlehem was deliberately indifferent to the need for
training, supervision and discipline of police officers to avoid creating situations in which said
officers believed that they could blatantly engage in “ruses”, intentionally provide false
information to citizens in order to effectuate a false arrest and false imprisonment, such as the
actions taken by Defendants Leaser, Heuser or John Doe which resulted in Plaintiff's being
subjected to false arrest, false imprisonment, malicious prosecution, violation of due process and
other related injuries and damages.

176. Defendant City of Bethlehem failed to investigate, discipline, restrain or terminate
officers, such as Defendants Leaser, Heuser or John Doe, who subject innocent citizens to false
arrest, false imprisonment, malicious prosecution, violations of due process and other related
injuries and damages.

177. The foregoing acts, omissions, systemic deficiencies, customs and deliberate

indifference caused police officers, including Defendants Leaser, Heuser or John Doe, to believe

-31-
Case 5:19-cv-05778-JMY Document1 Filed 12/09/19 Page 35 of 42

that they could engage in conduct which subjected an innocent citizen to legal process, including
false arrest, false imprisonment, malicious prosecution, due process violations and other related
injuries and damages and that his conduct would not be meaningfully investigated and that no
sanctions or retraining would be imposed, with the foreseeable result that officers, including
Defendants Leaser, Heuser or John Doe believed they could violate the rights of citizens, like
Plaintiff, with impunity.

178. Defendant City of Bethlehem’s policies, practices and customs and its failure,
with deliberate indifference, to properly train, supervise, investigate and discipline in connection
with the proper investigation of crimes and protection of the constitutional rights of citizens
caused Defendants Leaser, Heuser or John Doe to violate Plaintiff's rights under the United States
Constitution and the applicable statutes and case law.

179. Defendant City of Bethlehem is responsible for a pattern of falsely arresting and
subjecting innocent citizens to legal process and criminal proceedings, by failing to meaningfully
investigate and discipline officers who engage in such conduct and who are not meaningfully
disciplined for subjecting innocent citizens to false arrest, false imprisonment and legal process
within the criminal justice system.

180. Asa direct and proximate result of or by virtue of an affirmative link or causal
nexus thereof, the aforesaid acts, omissions and deliberate indifference to the danger of harm to
citizens like Plaintiff and the need for more or different training, investigation and discipline,
systemic deficiencies, policies, practices and customs of Defendant City of Bethlehem,
Defendants Leaser, Heuser or John Doe violated the rights of Plaintiff under the laws and

Constitution of the United States of America including the Fourth and Fourteenth Amendments

-32-
Case 5:19-cv-05778-JMY Document1 Filed 12/09/19 Page 36 of 42

and 42 U.S.C.§ 1983 pertaining to Plaintiff's right to be free from false arrest, false imprisonment,
malicious prosecution, due process violations and other related injuries and damages and to be
secure in his person and property

181. The above-described policies and customs and failure to adopt necessary and
appropriate policies demonstrated a deliberate indifference on the part of the policymakers and
decision makers of Defendant City, which group includes, but is not limited to, Defendant
Donchez, Defendant DiLuzio, their policymakers and supervisory/management level employees
and were the cause of the violation of the rights of Plaintiff, as alleged herein and the injuries and
damages that resulted therefrom.

182. The rights of citizens, including Plaintiff, to be free from false arrest, false
imprisonment, malicious prosecution and due process violations are well established, fundamental
and protected by the Fourth and Fourteenth Amendments to the United States Constitution and
Defendants were aware or should have been aware of these rights and the constitutional
protections.

183. Defendants City of Bethlehem, Donchez, DiLuzio and their decision makers and
supervisory/management level employees had a duty to protect the constitutional rights of
Plaintiff and other citizens,

184. The allowing of the above-described defective and inadequate policies and
customs and the failure to adopt the necessary and appropriate policies, demonstrated a deliberate
indifference on the part of Defendants City of Bethlehem, Donchez, DiLuzio and the decision
makers and supervisory/management level employees concerning the constitutional rights of

Plaintiff and other citizens and constitute a breach of their duty to protect the constitutional rights

-33-
Case 5:19-cv-05778-JMY Document1 Filed 12/09/19 Page 37 of 42

of Plaintiff and other citizens.

185. As aresult, Defendant City of Bethlehem is liable to Plaintiff for all injuries and
damages suffered from his being subjected to false arrest and false imprisonment on the charge of
Driving Under the Influence and malicious prosecution on the charges brought by Defendant
Barlow, violations of due process and other specific injuries and damages set forth in the within
Complaint concerning the subsequently filed charges which were nolle prossed/ dismissed in
June, 2018.

WHEREFORE, Plaintiff Robert Andrew Saultz, respectfully requests that this
Honorable Court enter judgment in their favor and against Defendant City of Bethlehem in the
amount of all damages, including compensatory damages, interest, injunctive relief, attorney’s
fees and costs under 42 U.S.C. § 1988 and such other relief that this Honorable Court deems just
and reasonable.

COUNT VUI
PLAINTIFF VS. DEFENDANTS LEASER, HEUSER OR
JOHN DOE AND BARLOW

SUPPLEMENTAL STATE LAW CLAIM
FALSE ARREST/FALSE IMPRISONMENT

 

186. Plaintiff hereby incorporates by reference the allegations in Paragraphs | through
185 as though the same were more fully set forth at length herein.

187. The conduct of Defendants Leaser, Heuser or John Doe and Barlow constitutes
a false arrest and false imprisonment of Plaintiff, which resulted in Plaintiff sustaining the
damages and injuries set forth herein.

188. Plaintiff was injured and damaged, as set forth above, by Defendants Leaser,

Heuser or John Doe and Barlow, who acted with the intent to arrest and confine Plaintiff

-34-
Case 5:19-cv-05778-JMY Document1 Filed 12/09/19 Page 38 of 42

unlawfully and such actions were the actual and proximate cause of Plaintiff's confinement.

189. As aresult, the individual Defendants are liable to Plaintiff for false arrest and
false imprisonment under the laws of the Commonwealth of Pennsylvania.

WHEREFORE, Plaintiff Robert Andrew Saultz, respectfully requests that this
Honorable Court enter judgment in his favor and against the individual Defendants in the amount
of all damages, including compensatory damages, punitive damages, interest, injunctive relief,
attorney’s fees and costs and such other relief that this Honorable Court deems just and
reasonable.
COUNT IX
PLAINTIFF VS. DEFENDANTS LEASER, HEUSER OR
JOHN DOE AND BARLOW

SUPPLEMENTAL STATE LAW CLAIM
MALICIOUS PROSECUTION

 

190. Plaintiff hereby incorporates by reference the allegations in Paragraphs 1 through
189 as though the same were more fully set forth at length herein.

191. The conduct of Defendant Leaser, Heuser or John Doe and Barlow constitutes
a malicious prosecution of Plaintiff, which resulted in Plaintiff sustaining the damages and
injuries set forth herein.

192. The conduct of the individual Defendants, as more fully described above,
constituted and resulted in a malicious prosecution for which Defendants are liable to Plaintiff
under the laws of the Commonwealth of Pennsylvania.

193. Asadirect and proximate result of the individual Defendants’ actions, Plaintiff
suffered and continues to suffer physical pain, serious mental anguish, psychological and

emotional distress, fear, anxiety, embarrassment, pecuniary loss, financial expenses, economic

-35-
Case 5:19-cv-05778-JMY Document1 Filed 12/09/19 Page 39 of 42

loss and the loss of the enjoyment of life and life’s pleasures to his great detriment and for which
he is entitled to recover.
WHEREFORE, Plaintiff Robert Andrew Saultz, respectfully requests that this
Honorable Court enter judgment in his favor and against the individual Defendants in the amount
of all damages, including compensatory damages, punitive damages, interest, injunctive relief,
attorney’s fees and costs and such other relief that this Honorable Court deems just and
reasonable.
COUNT X
PLAINTIFF VS. DEFENDANTS LEASER, HEUSER
OR JOHN DOE AND BARLOW

SUPPLEMENTAL STATE LAW CLAIM
INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

 

194. Plaintiff hereby incorporates by reference the allegations in Paragraphs 1 through
193 as though the same were more fully set forth at length herein. .

195. The aforesaid extreme and outrageous conduct, acts or omissions of the individual
Defendants Leaser, Heuser or John Doe and Barlow, in the scope of his employment were acting
independently, were calculated, designed and intended by Defendants to intentionally inflict
deliberate emotional distress, psychological trauma, pain and suffering upon Plaintiff.

196. The individual Defendants engaged in said conduct with intent to instill an
immediate and permanent sense of fear in Plaintiff’s mind.

197. Asadirect and proximate cause of the actions or omissions of the individual
Defendants, Plaintiff suffered extreme emotional distress, fear, anxiety, embarrassment, pecuniary
loss, loss of life’s enjoyments and resulting physical pain, all to his great detriment.

198. The cause of action against the above-named individual Defendants for the tort of

-36-
Case 5:19-cv-05778-JMY Document 1 Filed 12/09/19 Page 40 of 42

intentional infliction of emotional distress is recognized under the laws of the Commonwealth of
Pennsylvania and by the Pennsylvania courts.

199. The actions of the individual Defendants against the Plaintiff, which constituted
outrageous conduct, was known to the Defendants and said actions directly and proximately
caused Plaintiff to suffer emotional distress.

200. The actions of the individual Defendants against Plaintiff, constituted outrageous
conduct which directly and proximately caused the Plaintiff to suffer emotional distress.

201. Asa direct and proximate result of the actions of the individual Defendants, as
more fully described above and the resulting extreme medical and emotional distress and physical
illness, Plaintiff incurred financial expenses, medical bills and economic loss, to his great
detriment and for which he is entitled to recover damages.

202. Asa direct and proximate result of the outrageous conduct, actions and omissions
of the individual Defendants and the resulting emotional and psychological stress and trauma,
mental anguish, pain and suffering, fright, horror, grief, shame, humiliation, embarrassment,
severe anger, disappointment, worry, medical expenses and economic loss, Plaintiff is entitled to
punitive damages, both factually and legally against the individual Defendants.

WHEREFORE, Plaintiff Robert Andrew Saultz, respectfully requests that this
Honorable Court enter judgment in his favor and against the individual Defendants in the amount
of all damages, including compensatory damages, punitive damages, interest, injunctive relief,

attorney’s fees and costs and such other relief that this Honorable Court deems just and reasonable

-37-
Case 5:19-cv-05778-JMY Document1 Filed 12/09/19 Page 41 of 42

COUNT XI
PLAINTIFF VS. DEFENDANTS
LEASER, HEUSER OR JOHN DOE AND BARLOW
SUPPLEMENTAL STATE LAW CLAIM
VIOLATION OF THE PENNSYLVANIA CONSTITUTION

 

203. Plaintiff hereby incorporates by reference the allegations in Paragraphs 1 through
202 as though the same were more fully set forth at length herein.

204. Defendants’ above-described conduct has deprived Plaintiff of his rights
pursuant to the constitution of the Commonwealth of Pennsylvania.

WHEREFORE, Plaintiff Robert Andrew Saultz, respectfully requests that this

Honorable Court enter judgment in favor of the Plaintiff and against the Defendants, jointly and
severally and determine that the Plaintiff has suffered the substantial and continuing injuries
set forth above and that said injuries resulted from the deprivation of his civil and constitutional
rights, discrimination and other wrongful conduct by Defendants and award Plaintiff the following

relief:
A. A declaration that Defendants have violated Plaintiff's civil rights;

B. Injunctive relief, including entering an Order enjoining Defendants and
members of Defendants’ law enforcement department and all supervisory
and management level employees of the Defendant Commonwealth of
Pennsylvania Office of Attorney General and Defendant City of Bethlehem
from engaging in further violations of the rights of citizens including the
right to be free from false arrest, false imprisonment, malicious prosecution
and violations of due process and directing that Defendants undertake a
remedial program to provide regular and periodic training to their
employees and police officers concerning the mandates of the Fourth and
Fourteenth Amendments to the United States Constitution and the
Constitution of the Commonwealth of Pennsylvania;

C. Such other equitable relief as this Honorable Court should deem just and
proper.
Case 5:19-cv-05778-JMY Document1 Filed 12/09/19 Page 42 of 42

DEMAND FOR JURY TRIAL

205. Plaintiff hereby demands a jury trial on all issues of fact and damages in this

action.

Date: December 9, 2019

Respectfully submitted,

?

Fredrick E. Charles, Esquire
Attorney for Plaintiff
Attorney 1.D.: 25691

441 Linden Street
Allentown, PA 18102

(610) 437-7064

AO.

Dennis G. Charles, Esquire
Attorney for Plaintiff
Attorney I.D.: 30204

441 Linden Street
Allentown, PA 1802

(610) 437-7064

-39-
